DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 09/09/2019 and 09/30/2019 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett et al. (US 2010/0076370) in view of Kleyman et al. (US 6,579,269).
In regards to claim 1:
A plunger (Fig. 2 element 30) for a syringe (Fig. 1 element 10), which comprises a hollow body receiving the plunger (Fig. 2 element 20), comprising a plunger head for sealing a fluid chamber of the syringe (Fig. 2 element 70), and a piston rod fixed to the plunger head (Fig. 2 elements 70 and 30 affixed via element 90) with an actuation section (Fig. 2 elements 50), at which the plunger can be actuated for inserting into the hollow body (Fig. 2 elements 50 actuated vis element 40), wherein the piston rod is formed by axial webs extending along a longitudinal axis of the plunger, the axial webs having an outwardly radial extension Rk from the longitudinal axis and lead into a common crossing section (See annotated Fig. 3 below), which receives the longitudinal axis (See annotated Fig. 3 below), wherein at least one free activation edges (Figs. 1-3 elements 50 radial edge), which radially protrudes the radial extension Rk (Figs. 1-3 elements 50), is provided on the piston rod (Figs. 1-3 elements 50 radial edge), which when inserting the plunger, is engageable with a vibration activator of the hollow body such that (Fig. 2-3 elements 50 radial edges interact with element 40 as claimed), characterized in that a swinging arm body arranged between two axial webs couples the activation edge with the crossing section (Fig. 1-3 elements 50) such that in case of a vibration activation in an axial direction the swinging arm body comprises a radial swinging arm length Rs between the activation edge and a crossing section of at least 40 % of the radial extension Rk (To clarify Examiner’s interpretation Examiner is using the equation Rs/Rk≥ 0.40 based upon claim limitation. See annotated Fig. 3 below for where Rs and Rk are considered. From Fig.1-3 elements 50 radial edges can be seen to protrude at least just past Rk and therefore would result at least Rs being 101% of Rk).

    PNG
    media_image1.png
    315
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    394
    media_image2.png
    Greyscale

Howlett does not appear to explicitly teach the acoustic signal as claimed. Kleyman teaches, is engageable with a vibration activator of the hollow body such that an acoustic signal is emitted (Col 1:5-9 “This invention relates to a dosage device having an audible and tactile mechanism that generates variable sliding resistance that may be accompanied by a sound heard by a person to help him or her in the determination of a desired amount of liquid being passed into and from the device”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the free activation edge taught by Howlett to include the audible acoustic signal taught by Kleyman. This would have been by Howlett (Para. 10 “U.S. Pat. No. 6,579,269 B1 issued Jun. 17, 2003 to Gennady I. Kleyman (Kleyman) discloses a dose measuring syringe. A plunger rod, as taught in Kleyman, has formations which increase resistance to displacement of the plunger rod and to produce an audible sound corresponding to a predetermined volume for a measured dose.”).

In regards to claim 2:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that the swinging arm body comprises a disc- or plate-shaped form (See annotated Fig. 3 below), which extends in a circumferential direction and/or the swinging arm body structurally, except one free axial edge of the axial webs, merges into both axial webs and/or swinging arm body only merges into one of the both adjacent axial webs except one free axial edge of the axial webs and/or the swinging arm body is not connected to any of the axial webs ((See annotated Fig. 3 below, Figs 1-3 elements 50 considered to merge into both axial webs except for the free activation edge. Fig. 2 element 50 activation edge extends slightly past the axial webs.).

    PNG
    media_image3.png
    167
    436
    media_image3.png
    Greyscale


In regards to claim 3:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that the swinging arm body comprises a circumferentially around the longitudinal axis extending plate-shaped form, whose thickness is smaller than substantially two times, the thickness of the plunger (See annotated Fig. 2 below. As the swinging arm body thickness is only slightly larger than the plunger Examiner finds that it must necessarily be smaller than twice the thickness of the plunger rod.).

    PNG
    media_image4.png
    180
    484
    media_image4.png
    Greyscale

In regards to claim 4:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that the swinging arm body is produced from one piece with the piston rod, by injection molding with plastic and/or that the swinging arm body is formed by several plate-sections that are arranged parallel to each other (Fig. 2 elements 50 formed of several plate-shaped sections in parallel. Examiner notes first condition of the “or” conditional limitation is considered a product by process limitation to which Fig. 2 elements 20 and 50 are considered to read upon as they are of one piece. Injection molding with plastic does not impart any special characteristics other than the material must be plastic which Howlett does not appear to explicitly disclose the material chosen.).
In regards to claim 5:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that the at least one free activation edge extends in a circumferential direction particularly shaped in circular sections and/or the at least one free activation edge extends in a circumferential direction with a sector angle α of less than 100° (Fig. 2 element 50 radial edge extends in a circumferential direction particularly shaped in circular sections).
In regards to claim 6:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that at least two activation edges are separately arranged on the same axial position of the piston rod, wherein the at least two activation edges of a same axial position are in sections diametrically opposite to each other and/or shaped in circular sections with a same circumferential extension (See annotated Fig. 3 below, Activation edge 1 and 2 are of a same axial position and are shaped in a circular section with a same circumferential extension).

    PNG
    media_image5.png
    336
    420
    media_image5.png
    Greyscale


In regards to claim 8:
A medical injection syringe, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, comprising the hollow body and the plunger according to claim 1 (Fig. 2 element 10)
In regards to claim 9:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, characterized in that a radial overlap exists between the swinging arm body of the piston rod and the vibration activator of the hollow body, so that the swinging arm body gets into radial engagement with the vibration activator when axially moving the plunger into the hollow body (Fig. 2 elements 40 and radial edge of element 50).
In regards to claim 14:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, wherein the at least one free activation edge extends in a circumferential direction particularly shaped in circular sections and/or the at least one free activation edge extends in a second circumferential direction with a sector angle a of less than 90° (Fig. 2 elements 50 radial edges extend in a circumferential direction shaped in circular sections).
In regards to claim 15:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, wherein the at least one free activation edge extends in a circumferential direction particularly shaped in circular sections and/or the at least one free activation edge extends in a second circumferential direction with a sector angle a of between 5° and 90° (Fig. 2 elements 50 radial edges extend in a circumferential direction shaped in circular sections).
In regards to claim 16:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches, wherein the at least one free activation edge extends in a circumferential direction particularly shaped in circular sections and/or the at least one free activation edge extends in a second circumferential direction with a sector angle a of between 10° and 60° (Fig. 2 elements 50 radial edges extend in a circumferential direction shaped in circular sections).

In regards to claim 17:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett teaches the radial overlap (Para. 22 “At least one actuating geometry, sized and shaped to require a predetermined force to displace the actuating geometry past the retention ring, is disposed proximally on the stem relative to the entry disk. Forcing the actuating geometry past the retention ring yields the force necessary to provide desired turbulent flushing fluid pressure and initiate flow. Such geometry may be a disk on the plunger or an interfacing nub on exterior edges of shafts of a plunger rod.”) but does not explicitly teach the size of the overlap as being 0.05mm to 0.5mm. Wherein a radial overlap exists between the swinging arm body of the plunger and the vibration activator of the hollow body of between 0.05 mm to 0.5 mm, so that the swinging arm body gets into radial engagement with the vibration activator when axially moving the plunger into the hollow body.
The range specified would have been obvious to try for one of ordinary skill in the art given the teachings of Howlett. Given the following: 1) That the “rention ring”, as termed by the Howlett, has a maximum radial distance it may extend inward from the syringe barrel before it prevents the plunger head from being inserted into the syringe barrel, 2)  The plunger head must make a liquid seal with the hollow body to be useful and have utility, 3) The overlap between “retention ring” and “actuating geometry” have a finite and predictable range of overlap before the two components are no longer able to move past each other or the components no longer provide noticeable tactile feedback to the operator. One of ordinary skill in art would have been motivated by the demand to improve operator purging technique’s as disclosed by Howlett (Para. 4 “However, efficiency and success of catheter purging using push-pause flushing is well known to be completely dependent upon individual awareness, compliance and technique and a successful purging operation is often incomplete and problematic. For this reason, many users may not use such turbulent flushing effectively while others, due to lack of knowledge or perception of value, may not use it at all.”).

Claim(s) 1, 7, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett et al. (US 2010/0076370) in view of Kleyman et al. (US 6,579,269), further in view of Mirzazadeh et al. (US 2016/0166772 A1).
In regards to claim 7:
The plunger according to claim 2, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett does not appear to the axial webs as claimed. Mirzazadeh teaches, characterized in that the axial webs radially protrude from the disc- or plate-shaped swinging arm body in an area of the sections of the axial webs adjacent to the axial webs, which are formed without an activation edge (See annotated Fig. 18 below).

    PNG
    media_image6.png
    263
    521
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the axial webs and swinging arms bodies taught by Howlett to be shaped as taught by Mirzazadeh. This would have been a mere design choice to tune the acoustic signal as taught by Mirzazadeh (Para. 103 “The edge portion of the leaf may be blunt, rounded, sharpened, etc., to tune the sound of the audible “click” created when each leaf (or leaf subset) is released by the lip 23.”). Mirzazadeh teaches changing the shape of the edge of leaf tuning the acoustic sound however this extends to the leaf itself as well.

In regards to claim 10:
The plunger according to claim 9, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett does not appear to the swinging arm bodies as claimed. Mirzazadeh teaches, characterized in that an axial length of the vibration activator of the hollow body is designed with regard to an axial distance between two axially adjacent swinging arm bodies in such a way that the two adjacent swinging arm bodies are in engagement with the vibration activator (Fig. 24 elements 41 and 43. Para. 104 “FIGS. 24-25 illustrate a still further embodiment of the invention employing a first set of flexible leaf detents 41 and a second set of flexible leaf detents 43, with a “trapping segment” (like that described in connection with FIGS. 8-15) formed therebetween.”, Fig. 10B element 23 such that element 33 (element 41) and element 36 (element 43) both trap and are engagement with the vibration activator element 23).).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify axial distance between the swinging arm bodies taught by Howlett to be the axial distance taught by Mirzazadeh. This would have been motivated by Mirzazadeh (Para. 102 “The purpose and result is that greater resistance is encountered by the operator when depressing the plunger and “leaving” a trapping segment (that is, beginning the next incremental injection) than encountered when entering the trapping segment (that is, ending each incremental injection), hence providing a tactile “click” that can be perceived by the operator.” (emphasis added)). The trapping acts to increase patient safety as an alert to the user of each incremental injection to reduce the chances of over injection of medication.
In regards to claim 12:
The plunger according to claim 5, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett does not appear to the swinging arm body as claimed. Mirzazadeh teaches, characterized in that the swinging arm body comprises a circumferentially over the sector angle α extending activation edge (See annotated Fig. 18 below angle α less than 90°), and in the further progression two substantially straight setback edges, wherein the setback edges are not in engagement with the vibration activator and/or pass perpendicular to an axial longitudinal direction and/or lead in a recess that is incorporated into the axial web (See annotated Fig. 18 below, setback edges are orthogonal to the axial longitudinal direction. In Fig. 18 the axial longitudinal direction is into/out of the page along the central axis of the plunger.).

    PNG
    media_image7.png
    313
    465
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the axial webs and swinging arms bodies taught by Howlett to be shaped as taught by Mirzazadeh. This would have been a mere design choice to tune the acoustic signal as taught by Mirzazadeh (Para. 103 “The edge portion of the leaf may be blunt, rounded, sharpened, etc., to tune the sound of the audible “click” created when each leaf (or leaf subset) is released by the lip 23.”). Mirzazadeh teaches changing the shape of the edge of leaf tuning the acoustic sound however this extends to the leaf itself as well.

In regards to claim 13:
The plunger according to claim 1, taught by Howlett in view of Kleyman as described in parent claim rejection above.
Howlett does not appear to the swinging arm body as claimed. Mirzazadeh teaches, wherein the swinging arm body comprises a circumferentially around the longitudinal axis extending plate-shaped form, with a thickness of the plate-shaped form that is smaller than substantially one time a thickness of the plunger (See annotated Fig. 18 below. Plunger thickness is greater than twice the thickness of the swinging arm body.).

    PNG
    media_image8.png
    358
    423
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the axial webs and swinging arms bodies taught by Howlett to be shaped as taught by Mirzazadeh. This would have been a mere design choice to tune the acoustic signal as taught by Mirzazadeh (Para. 103 “The edge portion of the leaf may be blunt, rounded, sharpened, etc., to tune the sound of the audible “click” created when each leaf (or leaf subset) is released by the lip 23.”). Mirzazadeh teaches changing the shape of the edge of leaf tuning the acoustic sound however this extends to the leaf itself as well.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howlett et al. (US 2010/0076370) in view of Kleyman et al. (US 6,579,269), further in view of Mirzazadeh et al. (US 2016/0166772 A1) and Kubo et al. (EP 2589402 A1).
In regards to claim 11:
The plunger according to claim 10, taught by Howlett in view of Kleyman further in view of Mirzazadeh as described in parent claim rejection above.
Howlett does not appear to the axial offset as claimed. Kubo teaches, characterized in that two in circumferential direction adjacent rows of several swinging arm bodies are offset in axial direction, wherein particularly the axial offset is continuously the same size, wherein particularly the axial offset is substantially equal to half of a distance between two in axial direction adjacent swinging arm bodies (See annotated Figs 1 and 3 below).

    PNG
    media_image9.png
    362
    315
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    370
    234
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the circumferentially adjacent swinging arm bodies taught by Howlett to be axially offset as taught by Kubo. This would be motivated by reducing the amount of material needed to make each individual plunger rod and therefore reduce material cost to make the plungers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783